 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   OCWEN LOAN SERVICING, LLC,                              Case No. 2:17-CV-00279-JAD-EJY
     FEDERAL HOME LOAN MORTGAGE
 5   CORPORATION,
                                                                          ORDER
 6                 Plaintiff,
 7          v.
 8   SFR INVESTMENTS POOL 1, LLC,
     GIAVANNA HOMEOWNERS
 9   ASSOCIATION; ABSOLUTE COLLECTION
     SERVICES, LLC,
10
                   Defendants.
11

12          Before the Court is Shane D. Cox’s Motion to Withdraw as Attorney for Absolute Collection
13   Services, LLC (ECF No. 49). Mr. Cox explains in his Motion that he has been terminated as in-
14   house counsel for Absolute Collection Services. The sole owner of this entity supports the Motion
15   to Withdraw with a Declaration confirming the decision to terminate Mr. Cox, supporting his
16   withdrawal as counsel, and stating an understanding of the consequences of failing to find new
17   counsel. However, the declaration misapprehends the status of the case. Specifically, Absolute
18   Collection Services has answered the Complaint filed in this matter and the case is now proceeding
19   discovery, which closes on April 27, 2020. ECF No. 46.
20          Accordingly, and upon a review of the record in this matter, the Court
21          HEREBY ORDERS that Shane D. Cox’s Motion to Withdraw (ECF No. 49) is GRANTED.
22          IT IS FURTHER ORDERED that response dates for any discovery propounded on Absolute
23   Collection Services, LLC that is presently pending shall be stayed for a period of twenty-one (21)
24   days from the date of this Order (the “Stay Period”) thereby providing Absolute Collection Services
25   a fair opportunity to obtain new counsel. No new discovery directed to Absolute Collection Services
26   shall be propounded during the Stay Period.
27

28
                                                    1
 1          IT IS FURTHER ORDERED that upon expiration of the Stay Period, Absolute Collection

 2   Services shall then have 30 days to respond to any discovery that was pending at the commencement

 3   of the Stay Period.

 4          IT IS FURTHER ORDERED that upon expiration of the Stay Period, the parties may engage

 5   in new or additional discovery directed at Absolute Collection Service.

 6

 7          DATED: December 17, 2019

 8

 9

10
                                                  ELAYNA J. YOUCHAH
11                                                UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
